Fourth Court of Appeals
                                 San Antonio, Texas
                                    November 25, 2015

                                    No. 04-15-00592-CR

                                  David Devan TREVINO,
                                         Appellant

                                             v.

                                   The STATE of Texas,
                                         Appellee

                 From the 175th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2015CR4750
                       Honorable Raymond Angelini, Judge Presiding

                                          ORDER

       In accordance with this court’s opinion issued this date, this appeal is DISMISSED for
want of jurisdiction.

       It is so ORDERED on November 25, 2015.


                                              _____________________________
                                              Jason Pulliam, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 25th day of November, 2015.


                                              _____________________________
                                              Keith E. Hottle, Clerk